 


110 HR 6285 IH: To amend the National Flood Insurance Act of 1968 to provide for adequate progress on the construction of a flood protection system to include the appropriation of at least 60 percent of the system cost from Federal, State, or local funds.
U.S. House of Representatives
2008-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6285 
IN THE HOUSE OF REPRESENTATIVES 
 
June 17, 2008 
Ms. Matsui introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To amend the National Flood Insurance Act of 1968 to provide for adequate progress on the construction of a flood protection system to include the appropriation of at least 60 percent of the system cost from Federal, State, or local funds. 
 
 
1.Use of Federal, State, and local funds in determining adequate progress on construction of a flood protection systemSection 1307(e) of the National Flood Insurance Act of 1968 (42 U.S.C. 4014(e)) is amended by striking has been appropriated and inserting has been appropriated or otherwise made available from Federal, State, or local funds.  
 
